DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. The Tabata reference still anticipates the claims.
Applicant asserts in Section I of the Remarks, found on pages 6-7 thereof, that the rejection fails to address all of the claim limitations. The rejection is now rewritten to more closely track the claim language. The charged amount, prescribed value, and remaining amount of fuel are all given elements names to clarify the rejection. Tabata discloses that the prescribed value for the charged amount elicits a control response as claimed. It should be noted that Applicant’s arguments state that the fuel cell is started when the charged amount is less than the prescribed amount. However, the claim states that either the fuel cell is started or its power is increased. Tabata discloses increasing the fuel cell power as shown in the rejections below.
Applicant asserts in Section II, pages 7-11, that power from the fuel cell is not output to the battery and that LO11
Applicant asserts in Section III, pages 11-13, that there is no motivation to combine features of Tabata. However, no such modification has been put forth by the Office. The instant rejections are anticipation rejections. Figure 15, paragraphs 445-448 of Tabata describe one embodiment that anticipates at least claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata (US 2006/0113129 A1).
Regarding claim 1, Tabata discloses a method comprising: acquiring a charged amount SOC of a secondary battery 50 (paragraph 445); responsive to the charged amount SOC of the battery becoming equal to or less than a prescribed value SLO, increasing fuel cell power supply provided to the battery (paragraph 447); acquiring a remaining amount of fuel FCL which can be supplied to the fuel cell 60 and, responsive to the remaining amount of the fuel decreasing, setting the prescribed value to a comparatively smaller value than when the remaining amount of fuel is large (paragraph 446).
Regarding claim 2, Tabata discloses that the battery charge value is indirectly correlated to the fuel cell power generation (see Figure 15).
Regarding claim 3, Tabata discloses increasing fuel cell power to charge the battery occurs in stages (paragraph 449).
Regarding claim 4, Tabata discloses stopping the fuel cell when the SCO is above a predetermined value (paragraph 706) while accounting for FCL (paragraph 710).
Regarding claims 5-7, Tabata discloses storing and retrieving information of fuel supply (paragraph 820).
Regarding claims 8 and 9, Tabata discloses correlating fuel level to battery discharge and offsetting accordingly (figure 15, paragraph 445).
Regarding claim 10, Tabata discloses causing the fuel cell to start up power generation based on battery charge amount SOC (paragraph 447), increasing power generation by raising temperature (paragraph 668), and compensating for the difference between the two (paragraph 720).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725